Citation Nr: 0534019	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  01-01 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left ankle 
disability, to include as secondary to a service-connected 
right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1983 and from January 1987 to January 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1993 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  Due to an apparent oversight, the RO 
did not notify the veteran of the January 1993 decision until 
January 2000.  The veteran thereafter filed a Notice of 
Disagreement and perfected his appeal.

In September 2005, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND


As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
Specifically, the RO should inform the veteran of what is 
necessary for his claims to be granted, as well as ensure 
that all other appropriate actions under the VCAA have been 
taken.  The RO should specifically inform the veteran what 
actions it will take, what actions the veteran needs to take 
and should also inform him that he should submit all 
available evidence.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310. Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability. 38 C.F.R. 
§ 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) 
and Tobin v. Derwinski, 2 Vet. App. 34 (1991). Where 
proximate causation of the underlying non service-connected 
disability is not shown, secondary service connection may 
still be established for disability resulting from 
aggravation of a non service-connected disability by a 
service-connected disability or disabilities. See Allen, 
supra.

The U.S. Court of Appeals for Veterans Claims (Court) in 
Allen held that the term "disability" as used in 38 U.S.C.A. 
§ 1110 refers to an "impairment of earning capacity, and that 
such definition mandates that any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated." 
Allen, 7 Vet. App. at 448. Consequently, the Court concluded 
"pursuant to § 1110 and § 3.310(a), when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation." Id. Under this 
decision, two elements must be present in order to support a 
grant of secondary service connection on the basis of 
aggravation: (1) it must be shown that the service connected 
disability aggravates the nonservice connected disability; 
and (2) the degree of increased disability due to the 
aggravation by the service connected disorder over and above 
what the underlying nonservice connected disorder causes must 
be identified, otherwise, there is no identifiable disability 
subject to service connection.

The veteran asserts that his left ankle disability is 
secondary to or aggravated by his service-connected right 
ankle disability, or alternatively, that it is related 
directly to service.  The RO should provide an examination to 
determine the diagnosis and etiology of the veteran's left 
ankle disability, and determine if it is secondary to a 
service-connected disability or aggravated by a service-
connected disability, or related directly to service.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "fulfillment of the statutory duty to assist 
... includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (citing Suttman v. Brown, 5 Vet. App. 127, 138 (1993) 
(duty to assist includes providing the veteran a thorough and 
contemporaneous medical examination when needed)).  

Because additional notice is needed and a new examination is 
warranted, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling what is necessary for his 
claim to be granted, what evidence he 
must obtain and what evidence the RO will 
obtain, as well as informing him of the 
need to submit all available evidence.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of his left ankle 
disability, if any.  The claims folder 
should be provided to the examiner.  If a 
left ankle disability is diagnosed, the 
examiner should discuss the relationship, 
if any, between any such current left 
ankle disability and the veteran's active 
service or any currently service-
connected disability including his right 
ankle disability.  The examiner should 
provide an opinion as to whether it is 
"at least as likely as not" (50 percent 
probability or more) that any current 
left ankle disability is related to 
service or related to the veteran's 
service-connected right ankle disability.  
When making this determination the 
examiner is requested to review the 
service medical records including the 
report of a sprained left ankle in 
November 1982, the report of medical 
history from 1986 showing no left ankle 
disability, and the report from July 1987 
showing a left foot infection.  In 
addition, the examiner should review the 
entire claims folder.  A complete 
rationale for any opinion offered should 
be provided.
 
3.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
provided an SSOC that contains a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until she is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.







_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b).



 
 
 
 

